Back to Form 10-K
[form10k.htm]
Exhibit 10.40.2

EMPLOYMENT AGREEMENT FOR THOMAS L. TRAN,
AMENDMENT NO. 2


This Amendment No. 2 to the Employment Agreement for THOMAS L. TRAN (“Amendment
No. 2”) is made, effective as of December 18, 2009, by and among WELLCARE HEALTH
PLANS, INC., a Delaware corporation (“WellCare”), COMPREHENSIVE HEALTH
MANAGEMENT, INC., a Florida corporation (the “Corporation”), and THOMAS L. TRAN,
an individual (“Executive”), with respect to the following facts and
circumstances:
 
RECITALS


WHEREAS, Executive, WellCare and the Corporation previously entered into an
Employment Agreement on July 17, 2008, which was subsequently amended on March
10, 2009 (as amended, the “Employment Agreement”); and


WHEREAS, Executive, WellCare and the Corporation desire to further amend the
Employment Agreement regarding the payment of an expense allowance.


Agreement:


NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, WellCare, the Corporation and Executive, intending to be legally
bound, agree as follows:


1.           A new Section 1.5 shall be added to the Employment Agreement as
follows:


Commencing on January 1, 2010 and continuing through December 31, 2010,
Executive shall receive an allowance of $2,500 per month for expenses incurred
in connection with travel between Hartford, Connecticut and Tampa, Florida.


2.           The provisions of this Amendment No. 2 may be amended and waived
only with the prior written consent of the parties hereto.  This Amendment No. 2
may be executed and delivered in one or more counterparts, each of which shall
be deemed an original and together shall constitute one and the same instrument.


3.           Except as set forth in this Amendment No. 2, the Employment
Agreement shall remain unchanged and shall continue in full force and effect.



*  *  *  *  *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment No. 2 on the date first written above.


WELLCARE


WELLCARE HEALTH PLANS, INC.




By:   /s/ Heath Schiesser                                                       
Name:  Heath Schiesser
Title:  President and CEO




CORPORATION


COMPREHENSIVE HEALTH MANAGEMENT, INC.




By:   /s/ Heath Schiesser                                                       
Name:  Heath Schiesser
Title:  President and CEO




EXECUTIVE




/s/ Thomas L. Tran                                                      
THOMAS L. TRAN



2
